1

2                               UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4                                                  ***
5    RICARDO JOSE LOPEZ,                              Case No. 3:11-cv-00635-MMD-CBC
6                                       Petitioner,                   ORDER
            v.
7

8    FILSON, et al.,
9                                   Respondents.
10

11          On March 4, 2019, the Court received a letter from Petitioner seeking counsel to

12   replace Mary Lou Wilson (ECF No. 96). The letter also indicates what appears to be

13   Petitioner’s current institutional address.

14          The Court has recently granted Ms. Wilson’s motion to withdraw and appointed

15   Petitioner new counsel. The Clerk of Court is therefore directed to send copies of the

16   court orders withdrawing Ms. Wilson and appointing new counsel (ECF Nos. 93, 95) to

17   Petitioner at the following address:

18          Ricardo Jose Lopez (#1908389 VDOC)
            Sussex 1 State Prison
19          24414 Musselwhite Drive
            Waverly, VA 23891
20

21          In light of Petitioner’s letter indicating his current address, Respondents no longer

22   need to inform the Court of his institutional placement unless it has changed since the

23   time Petitioner sent his letter.

24          DATED THIS 5th day of March 2019.

25
                                                         ________________________________
26
                                                         MIRANDA M. DU
27                                                       UNITED STATES DISTRICT JUDGE

28
